Citation Nr: 0017993	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  97-16 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active duty from June 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied entitlement to service connection 
for PTSD. 

It is noted that a hearing was requested and held before the 
undersigned Member of the Board on June 6, 2000, at which 
time the veteran offered testimony with respect to the issue 
on appeal.  A transcript of that hearing has been associated 
with the claims folder.


FINDINGS OF FACT

1.  The competent medical evidence fails to show that the 
veteran has PTSD.

2.  The veteran's claim for service connection for PTSD is 
not plausible or capable of substantiation.


CONCLUSION OF LAW

The claim for service connection for PTSD is not well 
grounded and there is no statutory duty to assist the veteran 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999). 

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the claimant has presented 
evidence that the claim is well grounded; that is, that the 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist the claimant 
under 38 U.S.C.A. § 5107(a) is triggered only after a well-
grounded claim is submitted.  See Anderson v. Brown, 9 Vet. 
App. 542, 546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 
(1994).  Evidentiary assertions by the person who submits a 
claim must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or beyond 
the competence of the person making the assertion.  See Meyer 
v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19 (1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be well 
grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The Board notes that the applicable regulation pertaining 
service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999, and made effective to March 7, 
1997, approximately two years after the appellant filed his 
original claim.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) 
(codified at 38 C.F.R. § 3.304(f) (1999)).  Although the new 
regulation purports to essentially restate the three 
essential elements previously in effect, the timing of this 
change in the regulations requires the Board to first 
consider whether the amended regulation is more favorable to 
the veteran than the prior regulation, and, if so, the Board 
must apply the more favorable regulation.  VAOPGCPREC 11-97; 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
the Board finds that the change to the regulation as it 
pertains to this case is not so significant that the Board is 
unable to proceed.  As there is no essential substantive 
change affecting this case, neither the old nor the new 
provisions are more liberal as affects this claim. 

Under the old regulations, service connection for PTSD 
required (i) a current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (ii) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (iii) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).  
Under the new regulations, service connection for PTSD 
requires (i) medical evidence diagnosing PTSD, (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (iii) credible supporting evidence 
that the claimed in-service stressor occurred.  See 64 Fed. 
Reg. 32807-32808 (June 18, 1999); 38 C.F.R. § 3.304(f) 
(1999).  

When asked to interpret the old regulations, with respect to 
the first element (a diagnosis of PTSD), the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (the Veterans Claims Court) 
held that "a clear (that is, unequivocal) PTSD diagnosis by 
a mental-health professional must be presumed . . . to have 
been made in accordance with the applicable DSM [Diagnostic 
and Statistical Manual of Mental Disorders] criteria as to 
both the adequacy of the symptomatology and the sufficiency 
of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 139 
(1997).  Moreover, the Veterans Claims Court concluded that 
"under the DSM-IV, the mental illness of PTSD would be 
treated the same as a physical illness for purposes of VA 
disability compensation in terms of predisposition toward 
development of that condition."  Id. at 141 (incorporating 
the "eggshell plaintiff" rule to service connection 
awards).  

In interpreting the former second element, now third element 
(an in-service stressor), the Veterans Claims Court 
determined that the evidence necessary to establish that the 
claimed stressor actually occurred varied depending on 
whether it could be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991 & 
Supp. 1999).  The Veterans Claims Court held that "[w]here 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.304(d), (f) (1999); see also Gaines v. West, 11 
Vet. App. 113 (1998) (determination of whether veteran 
engaged in combat with enemy is particularly significant in 
PTSD cases).  

Under the old regulations, if the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  Under the new 
regulations, the reference to combat citations was removed.  
Nonetheless, under both the old and the new regulations, if 
the "claimed stressor [was] not combat related, a veteran's 
lay testimony regarding in-service stressors [was] 
insufficient to establish the occurrence of the stressor and 
must be corroborated by 'credible supporting evidence'."  
Cohen, 10 Vet. App. at 142 (citing Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Doran v. Brown, 6 Vet. App. 283 
(1994)).  

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of a chronic 
psychiatric disorder.  Moreover, the report of medical 
examination for the purpose of his discharge from service in 
1969 noted a normal psychiatric clinical evaluation. 

Post service medical records are negative for any psychiatric 
treatment until December 1994 when the veteran was seen at a 
VA facility complaining of difficulty at night with 
nightmares accompanied by insomnia and anxiety during the 
day.  He was scheduled for further evaluation.  He was 
afforded a clinical evaluation in May 1995 and the assessment 
included sleep disorder and PTSD.  Additional entries 
recorded in the medical records reflect that he was seen as 
an outpatient a number of times between 1995 and April 2000.  
The various assessments included PTSD and anxiety disorder.  

In light of the claim for service connection for PTSD, in 
March 1997, the RO referred the veteran for a special VA PTSD 
examination by a Board of three psychiatrists.  According to 
the report of the examination, the veteran had been employed 
for 27 years as a second lieutenant with the Puerto Rico 
Police.  He reported that he served in Vietnam for one year 
as a light weapons infantryman, and that he remembered that 
as soon as he arrived in Vietnam some soldiers died when they 
were playing with a grenade and it exploded.   Following 
examination, the pertinent diagnosis was sleep disorder.

The veteran was afforded another special VA PTSD examination 
in June 1999.  According to the report, the Board of 
psychiatrists who examined the veteran noted that the veteran 
gave no specific stressor event.  The veteran reportedly 
referred to problems maintaining his control.  He complained 
that he would wake up during the night with nightmares, but 
did not disclose the specific content of the nightmares.  The 
psychiatrists noted that the only criteria that was fulfilled 
in the case was the fact that the veteran was in a combat 
environment.  However, prior to rendering a diagnosis, the 
Board of psychiatrist requested that a Social and Field 
Survey be conducted.  

A Social and Industrial Field Survey was conducted by the VA 
in September 1999.  According to the report, the veteran was 
employed at the Police Department as a criminal investigator 
with the rank of Second Lieutenant.  He reported good 
relationships with his supervisor and their subordinates.  He 
had been with the Police Department for 29 years without 
significant problems and had received several awards for his 
outstanding performance.  His supervisor was interviewed and 
reported that the veteran was a good employee and had not 
shown behavioral problems.   

The report of the Field Survey was made available to the 
Board of VA psychiatrists who conducted the June 1999 
examination.  The psychiatrists concluded that the veteran's 
case did not confirm the allegations that he had made in 
terms of his behavior.  They noted that the veteran had been 
admitted to a program with an assessment of a sleep disorder 
and PTSD, but that the veteran had never presented or 
fulfilled the diagnostic criteria for a diagnosis of PTSD.  
The Board of psychiatrists concluded with the final diagnoses 
of AXIS I:  Sleep Terror Disorder, by history; and AXIS II: 
Personality Disorder, NOS, with borderline and some anti-
social features.
 
At a travel hearing before the undersigned in June 2000, the 
veteran gave testimony about his alleged stressors in 
service.  Even though the undersigned could be compelled to 
find that he may have been exposed to stressful events in 
service, his claim is not plausible based on the lack of a 
valid diagnosis of PTSD.  As noted above, service connection 
for PTSD requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304 (1999).  

While the veteran might have been exposed to certain 
stressful events in Vietnam, the fact is that his claim must 
fail because he is not shown to have PTSD.

The undersigned would like to reiterate that the veteran's 
contentions and testimony on appeal have been carefully 
considered; however, his lay contentions alone cannot meet 
the burden imposed by 38 U.S.C.A. § 5107(a) with respect to 
the existence of a disability and a relationship between that 
disability and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  It is not shown by the evidence that the 
veteran has the requisite medical expertise or training to 
render a competent medical opinion on the medical issues 
involved in this case.  On the basis of the above findings, 
the undersigned can identify no basis in the record that 
would make his claim for service connection for PTSD 
plausible or possible.  38 U.S.C.A. § 5107(a) (West 1991); 
see Grottveit at 92, Tirpak, at 610-11; and Murphy at 81.

Where the veteran has not met this initial burden, the VA has 
no further duty to assist him in developing facts pertinent 
to his claim, including no duty to solicit another medical 
opinion.  38 U.S.C.A. § 5107(a) (West 1991); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his or her application.  This obligation depends 
on the particular facts of the case and the extent to which 
the claimant has been advised of the evidence necessary to 
well ground a claim.  See Robinette, 8 Vet. App. 69 (1995).  
Here, the undersigned finds that VA has no outstanding duty 
to inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  
Nothing in the record suggests the existence of evidence that 
if available might well ground this claim, especially given 
the development efforts that were undertaken by the RO.  In 
this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained) and 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA "duty" is 
just what it states, a duty to assist, not a duty to prove a 
claim).

Accordingly, the veteran's claim of service connection for 
PTSD is denied as not well grounded.  See Edenfield v. Brown, 
8 Vet. App. 384 (1996) (en banc) (disallowance of a claim as 
not well-grounded amounts to a disallowance of the claim on 
the merits based on insufficiency of evidence).



ORDER

The veteran having failed to submit a well-grounded claim, 
entitlement to service connection for PTSD is denied.



		
	JOAQUIN AGUAYO-PERELES	
	Member, Board of Veterans' Appeals



 

